DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-12 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Such claim limitation(s) is/are: 
“an acquisition section” in claim 1.
“a dividing section” in claims 1.
“an image forming section” in claim 3.
“a decoding section” in claim 8.
“a specifying section” in claim 12.
“a dividing section” in claim 12.

9.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claim 1: “an acquisition section” corresponds to “acquisition section 811”.  ‘The processing section 81 includes an acquisition section 811, a dividing section 812, a data generator 813, and a controller 814. In the present embodiment, the storage 82 stores therein the control program which, when executed by the processing section 81, realizes respective functions of the acquisition section 811, the dividing section 812, the data generator 813, and the controller 814. The acquisition section 811 acquires the image data on the cord image representing the identification code containing the specific information. Specifically, the acquisition section 811 acquires the image data on (See Applicant’s Drawing, Fig. 2, Acquisition Section 811 and Applicant’s Specification, Page 7).

(b)       Claim 1: “a dividing section” corresponds to “dividing section 812”. ‘The processing section 81 includes an acquisition section 811, a dividing section 812, a data generator 813, and a controller 814. In the present embodiment, the storage 82 stores therein the control program which, when executed by the processing section 81, realizes respective functions of the acquisition section 811, the dividing section 812, the data generator 813, and the controller 814…The dividing section 812 divides the image data into first image data representing a first image and the second image representing a second image so that an image to be formed on a recording medium according to the code image represented by the image data acquired by the acquisition section 811 is divided into the first image and the second image. Specifically, the dividing section 812 divides the image data into the first image data representing the first image and the second image representing the second image so that an image to be printed on the sheet S is formed by the first and second images. In the case where the code image representing the two-dimensional code is printed with the code image divided, a two-dimensional code formed by making the divided images adjacent to each other is hereinafter referred to as a “normal code”. In addition, in the case where the code image  (See Applicant’s Drawing, Fig. 2, Dividing section 812 and Applicant’s Specification, Pages 7-8).

(c)       Claim 3: “an image forming section” corresponds to “image forming unit 6”. ‘The image forming unit 6 forms an image (toner image) using the toner supplied from the supply section 5. Here, the image forming unit 6 includes a light exposure device, a charger, a photosensitive drum, a development device, a charger, a transfer device, and a fixing device. The image forming unit 6 electrographically forms an image. Note that the image forming unit 6 is one example of an “image forming section”. Note that the image forming unit 6 may form an image on the sheet S based on the printing data generated by the apparatus controller 8. (See Applicant’s Drawing, Fig. 2, Image Forming Unit 6 and Applicant’s Specification, Page 5).

(d)       Claim 8: “a decoding section” corresponds to “reading unit 3”. ‘The reading unit 3 reads an image of a document. The reading unit 3 includes contact glass and a reading mechanism. The contact glass is located on an upper part of the reading (See Applicant’s Drawing, Fig. 2, Reading Unit 3 and Applicant’s Specification, Pages 4-5).

(e)       Claim 12: “a specifying section” corresponds to “Specifying Section 231”. ‘The system controller 230 is for example a microcomputer. The system controller 230 executes a control program stored in the storage 240, thereby controlling respective operations of components of the management server 200. The system controller 230 includes for example a processor and memory. Examples of the processor include a CPU. The memory stores therein data and a computer program. Examples of the memory include semiconductor memory and an SSD. The system controller 230 includes a specifying section 231, a code generator 232, a dividing section 233, and a data generator 234….The specifying section 231 specifies the specific information. Specifically, the specifying section 231 specifies license information to be given to a corresponding image forming apparatus 100. (See Applicant’s Drawing, Fig. 9, Specifying Section 231 and Applicant’s Specification, Page 16).

a dividing section” corresponds to “dividing section 812”. ‘The processing section 81 includes an acquisition section 811, a dividing section 812, a data generator 813, and a controller 814. In the present embodiment, the storage 82 stores therein the control program which, when executed by the processing section 81, realizes respective functions of the acquisition section 811, the dividing section 812, the data generator 813, and the controller 814…The dividing section 812 divides the image data into first image data representing a first image and the second image representing a second image so that an image to be formed on a recording medium according to the code image represented by the image data acquired by the acquisition section 811 is divided into the first image and the second image. Specifically, the dividing section 812 divides the image data into the first image data representing the first image and the second image representing the second image so that an image to be printed on the sheet S is formed by the first and second images. In the case where the code image representing the two-dimensional code is printed with the code image divided, a two-dimensional code formed by making the divided images adjacent to each other is hereinafter referred to as a “normal code”. In addition, in the case where the code image representing the two-dimensional code is printed with the code image divided, forming the two-dimensional code by making the divided images adjacent to each other is referred to as “synthesizing”. Further, the dividing section 812 determines a support line representation corresponding to the divided first and second images. The dividing section 812 also determines the number of dummy codes and respective locations of the dummy codes. Specifically, the dividing section 812 determines the number of dummy codes and the respective locations of the dummy codes based on a number  (See Applicant’s Drawing, Fig. 2, Dividing section 812 and Applicant’s Specification, Pages 7-8).

10.	Dependent claims 2, 4-7, 9 and 10 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively

11.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 2 of claim 1, please change “cord image” to “code image”.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  Line 2 of claim 11, please change “cord image” to “code image”.  Appropriate correction is required.

     
Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

18.	Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomoto (US PG. Pub. 2017/0094086A1) in view of Kusunoki (US PG. Pub. 2209/0244159 A1).

	Referring to Claim 1, Nomoto teaches an image forming apparatus (See Nomoto, Fig. 1, Image Reading Apparatus 11), comprising:
an acquisition section (See Nomoto, Fig. 8, Identification Information Acquisition Unit 82) configured to acquire image data on a cord image representing an identification code containing specific information (See Nomoto, Sect. [0091] lines 1-8, In a case where the section to be read 53 of the carrier sheet CS is a two- dimensional code 54 (refer to FIG. 4), the identification information acquisition unit 82 acquires the registration information which includes the identification information with the two-dimensional code information in which the reading unit 40 reads the two-dimensional code 54 decrypted.).

Nomoto fails to explicitly teach 
a dividing section configured to divide the image data into first image data representing a first image and second image data representing a second image so that an image to be formed on a recording medium according to the code image is divided into the first image and the second image; and
a data generator configured to generate printing data containing the first image data and the second image data.

However, Kusunoki teaches 
a dividing section (See Kusunoki, Fig. 1, Ink Volume Obtainer embodied within the ink jet recording apparatus 2) configured to divide the image data into first image data representing a first image and second image data representing a second image so that an image to be formed on a recording medium according to the code image is divided into the first image and the second image (See Kusunoki, Sect. [0008], The ink volume obtainer divides a first image into front and rear half regions, and obtains front-side ink volume and rear-side ink volume which are the total volume of the ink droplets used for recording these regions.  In recording the first image on a first surface, the record controller compares the front-side ink volume to the rear-side ink volume, and records one of the front and rear half regions having more ink volume than the other on a recording medium in the first place.  When the ink on the first surface has dried, the recording medium is reversed back to front, and a second image is recorded on a second surface of the recording medium.); and
a data generator (See Kusunoki, Fig. 2, Control Unit 47) configured to generate printing data containing the first image data and the second image data (See Sect. [0069] lines 1-7, Similar to the recording process for generating print data of the first image 69 to the first surface 3a (first record data), the control unit 47 retrieves and converts record data for the second image (second record data).  Controlling the conveyance section 6 to feed the recording paper 3 in the forward direction, the control unit 47 operates the recording section 7 to record the second image 76 on the second surface 3b.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate a dividing section configured to divide the image data into first image data representing a first image and second image data representing a second image so that an image to be formed on a recording medium according to the code image is divided into the first image and the second image; and a data generator configured to generate printing data containing the first image data and the second image data. The motivation for doing so would have been to provide an provide ink jet recording apparatus and method to reduce a total time of duplex recording by using the time it takes to record an image on a first surface of a recording paper as a drying time for the ink deposited on the first surface.  Therefore, it would have been obvious to combine Nomoto and Kusunoki to obtain the invention as specified in claim 1.
Referring to Claim 2, the combination of Nomoto in view Kusunoki teaches the image forming apparatus (See Nomoto, Fig. 1, Image Reading Apparatus 11) according to claim 1.
Nomoto fails to explicitly teach wherein
the first image is formed on a first side or a second side of the recording medium and the second image is formed on the second side or the first side of the recording medium, and 
the data generator generates the printing data containing the first image data representing the first image and the second image data representing the second image.

However, Kusunoki teaches wherein 
the first image is formed on a first side or a second side of the recording medium and the second image is formed on the second side or the first side of the recording medium (See Kusunoki, Sect. [0014], when the rear-side ink volume is more than the front-side ink volume, the first image is turned 180 degrees, and recorded on the first surface of the recording medium that is fed in a normal direction.  The recording medium is then reversed back to front, and fed back in an opposite direction.  The second image is turned 180 degrees, and recorded on the second surface of the recording medium during the feed.), and 
the data generator generates the printing data containing the first image data representing the first image and the second image data representing the second image (See Kusunoki, Sect. [0009], the record controller turns the first and second images 180 degrees when the rear-side ink volume is more than the front-side ink volume, and records the images on the first and second surfaces sequentially while feeding the recording medium in a normal direction.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the first image is formed on a first side or a second side of the recording medium and the second image is formed on the second side or the first side of the recording medium, and the data generator generates the printing data containing the first image data representing the first image and the second image data representing the second image. The motivation for doing so would have been to provide an provide ink jet recording apparatus and method to reduce a total time of duplex recording by using the time it takes to record an image on a first surface of a recording paper as a drying time for the ink deposited on the first surface.  Therefore, it would have been obvious to combine Nomoto and Kusunoki to obtain the invention as specified in claim 2.

Referring to Claim 3, the combination of Nomoto in view Kusunoki teaches the image forming apparatus (See Nomoto, Fig. 1, Image Reading Apparatus 11) according to claim 1.
Nomoto fails to explicitly teach 
further comprising:
an image forming section configured to form an image on the recording medium based on the printing data;


However, Kusunoki teaches 
further comprising:
an image forming section (See Kusunoki, Fig. 1, Embodied within the Ink jet Printer 2) configured to form an image on the recording medium based on the printing data (See Kusunoki, Sect. [0036] lines 1-4, an ink jet recording apparatus 2 provides a duplex recording function to record images on a first surface 3a and a second surface 3b of a recording paper 3.);
a controller (See Kusunoki, Fig. 3, record controller 72) configured to control the image forming section so that the first image is formed on the first side or the second side of the recording medium based on the first image data and the second image is formed on the second side or the first side of the recording medium based on the second image data (See Kusunoki, Sect. [0008] lines 8-15, In recording the first image on a first surface, the record controller compares the front-side ink volume to the rear-side ink volume, and records one of the front and rear half regions having more ink volume than the other on a recording medium in the first place.  When the ink on the first surface has dried, the recording medium is reversed back to front, and a second image is recorded on a second surface of the recording medium.).
 The motivation for doing so would have been to provide an provide ink jet recording apparatus and method to reduce a total time of duplex recording by using the time it takes to record an image on a first surface of a recording paper as a drying time for the ink deposited on the first surface.  Therefore, it would have been obvious to combine Nomoto and Kusunoki to obtain the invention as specified in claim 3.

	Referring to Claim 4, the combination of Nomoto in view Kusunoki teaches the image forming apparatus (See Nomoto, Fig. 1, Image Reading Apparatus 11) according to claim 3, wherein 
the printing data contains support line representation data on a support line representation giving support for making the first and second images adjacent to each other (See Nomoto, Figs. 6 and 7, Sect. [0092] lines 1-10, The transparent window section 55 is provided at a portion corresponding to the boundary portion between the joining section 51 and the sheet portion in the carrier sheet CS of the embodiment.  The transparent window section 55 is formed in a region between the line-like joining section location and the joining section 51 with the sheet portions 52 joined in a line shape to each other at a position separated from the joining section 51 by the width of the window.), and 
the data generator generates the printing data containing the support line representation data (See Nomoto, Fig. 9, Sect. [0122] lines 3-7, The fault detector 92 subjects the image data of the reading object region SA surrounded by the double dotted line on the carrier sheet CS illustrated in FIG. 9 to binarization processing at a fault detection threshold.).
	
Referring to Claim 5, the combination of Nomoto in view Kusunoki teaches the image forming apparatus (See Nomoto, Fig. 1, Image Reading Apparatus 11) according to claim 4, wherein 
the printing data contains reference line data on a reference line representing a location where the first and second images are allowed to be made adjacent to each other along the reference line, and fold line data on a fold line representing a location where the recording medium is allowed to be folded along the fold line (See Nomoto, Fig. 9, Sect. [0092] lines 4-8, The transparent window section 55 is 
formed in a region between the line-like joining section location and the joining section 51 with the sheet portions 52 joined in a line shape to each other at a position separated from the joining section 51 by the width of the window.), and 
the data generator generates the printing data containing the reference line data and the fold line data (See Nomoto, Fig. 9, Sect. [0122] lines 1-7, The fault detector 92 detects faults such as scratching or folding or the carrier sheet CS and transferred contamination based on the read data.  The fault detector 92 subjects the image data of the reading object region SA surrounded by the double dotted line on the carrier sheet CS illustrated in FIG. 9 to binarization processing at a fault detection threshold.).
	
Referring to Claim 6, the combination of Nomoto in view Kusunoki teaches the image forming apparatus (See Nomoto, Fig. 1, Image Reading Apparatus 11) according to claim 5, wherein 
the printing data contains fold-back line data on a fold-back line representing a location where the recording medium is allowed to be folded back along the fold-back line (See Nomoto, Sect. [0115] lines 19-23, the task conditions include at least one from the reading resolution, the reading color, the stitching orientation (orientation of the fold) in the case of the folded document, and the save format and save destination of the image data.), and 
the data generator generates the printing data containing the fold-back line data (See Nomoto, Sect. [0115] lines 23-27, in the embodiment, all of the reading resolution, the reading color, the stitching orientation in the case of a folded document, and the save format and save destination of the read data can be set as the task conditions.).

Referring to Claim 7, the combination of Nomoto in view Kusunoki teaches the image forming apparatus (See Nomoto, Fig. 1, Image Reading Apparatus 11) according to claim 6, wherein 
(See Namoto, Sect. [0051] lines 1-6, printing information which is able to print at least the identification information from the registration information which includes the processing content set by the setting unit and the identification information as a code on the joining (adjacent) section of the carrier sheet is generated by the print processor.), and 
the data generator generates the printing data containing the dummy image data (See Sect. [0051] lines 6-10, the print processor can cause the code of the registration information to be printed on the joining section of the carrier sheet as a section to be read by outputting the generated printing information to the printing device.).
	
Referring to Claim 8, the combination of Nomoto in view Kusunoki teaches the image forming apparatus (See Nomoto, Fig. 1, Image Reading Apparatus 11) according to claim 7, further comprising 
a decoding section (See Nomoto, Fig. 2, Embodied within Controller 50) configured to decode the dummy code (See Nomoto, Sect. [0091] lines 7-10, The read two-dimensional code is decrypted by the controller 50.), wherein 
a value obtained by decoding the dummy code represents at least one of lines that include the reference line, the fold line, and the fold-back line (See Nomoto, Sect. [0116] lines 1-9, The reading resolution was set to 300 dpi and 600 dpi.  The reading color includes color and monochrome (gray scale).  The stitching orientation of the folded document includes a right orientation in which the stitching (fold) comes on the right side and a left orientation where the stitching comes on the left side in a case where the carrier sheet CS is set to one orientation determined in advance from the front and back (for example, the front surface faces downward) and fed with respect to the document support 13.).

Referring to Claim 9, the combination of Nomoto in view Kusunoki teaches the image forming apparatus (See Nomoto, Fig. 1, Image Reading Apparatus 11) according to claim 2.

Nomoto fails to explicitly teach wherein the second image is formed on a surface that is different from a surface on which the first image is formed.

However, Kusunoki teaches wherein the second image is formed on a surface that is different from a surface on which the first image is formed (See Kusunoki, Fig. 5, Sect. [0058] lines 1-2, FIG. 5 shows an example of a second image 76 to be recorded on the second surface 3b of the recording paper 3.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the second image is formed on a surface that is different from a surface on which the first image is formed.  The motivation for doing so would have been to provide an provide ink jet recording   Therefore, it would have been obvious to combine Nomoto and Kusunoki to obtain the invention as specified in claim 9.

Referring to Claim 10, the combination of Nomoto in view Kusunoki teaches the image forming apparatus (See Nomoto, Fig. 1, Image Reading Apparatus 11) according to claim 2.

Nomoto fails to explicitly teach wherein the second image is formed on a surface that is the same as a surface on which the first image is formed.

However, Kusunoki teaches wherein the second image is formed on a surface that is the same as a surface on which the first image is formed (See Kusunoki, Sect. [0069] lines 7-11, As shown in FIG. 6C, the second image 76 is recorded on the recording paper 3 to have the same vertical direction as the first image 69.  The recording paper 3 having the second image 76 is discharged to the paper discharge tray 36.

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the second image is formed on a surface that is the same as a surface on which the first image is formed.  The motivation for doing so would have been to provide an provide ink jet recording   Therefore, it would have been obvious to combine Nomoto and Kusunoki to obtain the invention as specified in claim 10.

	
Referring to Claim 11, arguments analogous to claim 1 are applicable herein.   Thus, the method of claim 11 is rejected for the same reasons discussed in the rejection of claim 1.

	
Referring to Claim 12, Nomoto teaches a specific information giving device (See Nomoto, Fig. 1, Image Reading Apparatus 11), comprising: 
a specifying section (See Nomoto, Fig. 1, Print Processor) configured to specify specific information (See Nomoto, Sect. [0051], the print processor can cause the code of the registration information to be printed on the joining section of the carrier sheet as a section to be read by outputting the generated printing information to the printing device.  That is, the user can prepare the carrier sheet which has a section to be read on which the desired processing content and identification information is printed as a code); 
a code generator (See Nomoto, Fig. 8, Identification Information Acquisition Unit 82) configured to generate image data on a code image representing an identification code containing the specific information (See Nomoto, Sect. [0091] lines 1-8, In a case where the section to be read 53 of the carrier sheet CS is a two- dimensional code 54 (refer to FIG. 4), the identification information acquisition unit 82 acquires the registration information which includes the identification information with the two-dimensional code information in which the reading unit 40 reads the two-dimensional code 54 decrypted.).

Nomoto fails to explicitly teach 
a dividing section configured to divide the image data into first image data representing a first image and second image data representing a second image so that an image to be formed on a recording medium according to the code image is divided into the first image and the second image;
a data generator configured to generate printing data containing the first image data and the second image data.

However, Kusunoki teaches 
a dividing section (See Kusunoki, Fig. 1, Ink Volume Obtainer embodied within the ink jet recording apparatus 2) configured to divide the image data into first image data representing a first image and second image data representing a second image so that an image to be formed on a recording medium according to the code image is divided into the first image and the second image (See Kusunoki, Sect. [0008], The ink volume obtainer divides a first image into front and rear half regions, and obtains front-side ink volume and rear-side ink volume which are the total volume of the ink droplets used for recording these regions.  In recording the first image on a first surface, the record controller compares the front-side ink volume to the rear-side ink volume, and records one of the front and rear half regions having more ink volume than the other on a recording medium in the first place.  When the ink on the first surface has dried, the recording medium is reversed back to front, and a second image is recorded on a second surface of the recording medium.); and
a data generator (See Kusunoki, Fig. 2, Control Unit 47) configured to generate printing data containing the first image data and the second image data (See Sect. [0069] lines 1-7, Similar to the recording process for generating print data of the first image 69 to the first surface 3a (first record data), the control unit 47 retrieves and converts record data for the second image (second record data).  Controlling the conveyance section 6 to feed the recording paper 3 in the forward direction, the control unit 47 operates the recording section 7 to record the second image 76 on the second surface 3b.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate a dividing section configured to divide the image data into first image data representing a first image and second image data representing a second image so that an image to be formed on a recording medium according to the code image is divided into the first image and the second image; and a data generator configured to generate printing data containing the first image data and the second image data. The motivation for doing so would have been to provide an provide ink jet recording apparatus and method to reduce a total time of duplex   Therefore, it would have been obvious to combine Nomoto and Kusunoki to obtain the invention as specified in claim 12.

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kitajima et al. (US PG. Pub. 2012/0288295 A1) discloses an image forming system including: an executing unit configured to execute a duplex image forming mode including: a first duplex image forming mode in which a recording material, which is conveyed from a first recording material containing portion and has one surface subjected to image formation by a first image forming apparatus, is conveyed by a conveying unit, and another surface of the recording material is subjected to image formation by a second image forming apparatus; and a second duplex image forming mode in which one surface and another surface of a recording material conveyed from a second recording material containing portion are sequentially subjected to image formation by the second image forming apparatus; and an input portion through which an operator inputs a setting for execution of the second duplex image forming mode.  Thus, power consumption can be reduced.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL V DOTTIN/
Examiner, Art Unit 2677